  4:20-cr-03013-JMG-CRZ Doc # 32 Filed: 04/23/20 Page 1 of 1 - Page ID # 48



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:20CR3013

     vs.
                                                          ORDER
RENE RODRIGUEZ,

                 Defendant.


      For the reasons stated in General Orders 2020-04, 2020-05, and 2020-08
regarding continuances due to Novel Coronavirus and COVID-19 Disease, and
on defendant’s unopposed motion,

     IT IS ORDERED:

     1)    The trial of this case is set to commence before the Honorable John
           M. Gerrard, United States District Judge, in Courtroom 1, 100
           Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
           at 9:00 a.m. on July 13, 2020, or as soon thereafter as the case may
           be called, for a duration of five (5) trial days. Jury selection will be
           held at commencement of trial.

     2)    The ends of justice and public health considerations served by
           continuing the trial outweigh the interests of the public and the
           defendant in a speedy trial, and the time between today’s date and
           July 13, 2020, shall be deemed excludable time in any computation
           of time under the requirements of the Speedy Trial Act, because
           although counsel have been duly diligent, additional time is needed
           to adequately prepare this case for trial and to protect the public,
           court, parties, and counsel from illness. 18 U.S.C. § 3161(h)(1) &
           (h)(7). Failing to timely object to this order as provided under this
           court’s local rules will be deemed a waiver of any right to later claim
           the time should not have been excluded under the Speedy Trial Act.

     April 23, 2020.                       BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
